This is an appeal from the district court of Pontotoc county, wherein the plaintiff in error Mary McCord was plaintiff below and plaintiff in error State Bank of Chicago was a defendant and crosspetitioner in the trial court.
The plaintiffs in error in due time served and filed their briefs in full compliance with the rules of this court, but the defendants in error have wholly failed to file any brief, pleading, or to otherwise appear on the merits in this cause on appeal.
"Where plaintiff in error has served and filed its brief in compliance with the rules of this court, and the defendant in error has neither filed a brief nor offered any excuse for his failure to do so, this court is not required to search the record to find some theory upon which the judgment of the trial court may be sustained, but may, where the authorities cited in the brief filed, appear reasonably to sustain the assignments of error, reverse the cause, with directions, in accordance with the prayer of the petition in error." City National Bank v. Coatney et al., 122 Okla. 233, 253 P. 481; Chicago, R.I. P. Ry. Co. v. Weaver, 67 Okla. 293, 171 P. 34; Lawton National Bank v. Ulrich, 81 Okla. 159, 197 P. 167.
In this case the plaintiffs in error pray that the judgment rendered in the trial court be reversed, set aside, and held for naught and that judgment be rendered in favor of them and each of them as against the defendants C. W. Zorn and Iva I. Zorn, as prayed in the original petition filed in said cause by plaintiff in error Mary McCord and the cross-petition of the State Bank of Chicago, and we find, upon examination of the authorities cited by plaintiffs in error, they reasonably support the contention of the plaintiffs in error, and we therefore reverse the judgment of the lower court and direct it to vacate its former judgment and enter judgment in favor of the plaintiffs in error in accordance with the prayer of their respective petition and cross-petition in the trial court. *Page 300